Citation Nr: 1812838	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-12 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to a low back disorder.  

2.  Whether new and material evidence has been received with respect to a claim of service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to January 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 and November 2015 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board acknowledges that the issue of whether new and material evidence has been received with respect to a claim of service connection for a low back disorder has been perfected, but not yet certified the Board.  However, the Veteran has contended that his right hip disorder may be secondary to his low back disorder; thus, the issue of entitlement to service connection for a low back disorder appears to be a threshold issue that needs to be addressed before the Board can fully address the Veteran's right hip claim.  Therefore, in order to promote judicial efficiency and to fully address all of the Veteran's contentions on appeal, the Board has taken jurisdiction over the low back claim at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for a low back disorder is considered reopened and that reopened claim, as well as the issue of service connection for a right hip disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

New evidence that tends to substantiate the claim of service connection for a low back disorder has been received since the final March 2013 Board decision that denied service connection for a low back disorder.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a low back disorder is reopened.  38 U.S.C. §§ 5108, 7104 (West 2014); 
38 C.F.R. § 3.156 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A Board decision is final at issuance unless the Chairman of the Board orders reconsideration.  See 38 U.S.C. §§ 7103 (a), 7104 (West 2014); 38 C.F.R. § 20.1100 (a) (2017).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  
38 U.S.C. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).

The Veteran previously claimed service connection for a low back disorder; after appealing that issue, the Board denied service connection for a low back disorder, to include lumbar degenerative disc disease, right sacroiliitis with degenerative disc disease, and L4 and L5 herniated nucleus pulposus.  The Veteran did not timely appeal that decision to the United States Court of Appeals for Veterans Claims (Court).  Additionally, the Veteran did not file a motion for reconsideration of the March 2013 Board decision.  The Veteran filed his present claim to reopen service connection for a low back disorder in August 2015.  

Given that the Veteran did not timely appeal the Board decision to the Court, and he did not file a motion for reconsideration of the Board decision, the March 2013 Board decision is final.  See 38 U.S.C. § 7104 (West 2014); 38 C.F.R. §§ 20.1100 (2017).  Therefore, new and material evidence is required to reopen the claim.  See 38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board denied service connection for a low back disorder in part because there was no nexus shown between the Veteran's low back disorder, to include lumbar degenerative disc disease, right sacroiliitis with degenerative disc disease, and L4 and L5 herniated nucleus pulposus, and his military service.  In support, the Board noted that a February 2012 VA examiner opined that while the Veteran sustained back injuries during service, these episodes were muscular in nature and soft tissue injuries without evidence of nerve root or sciatic nerve trauma.  The Board further noted the February 2012 VA examiner stated that although the Veteran contended the soft tissue injuries noted in service were the cause of his current back diagnoses, he did not know of any medical authorities or peer-reviewed literature which supported the contention that a lumbar strain could be causative for the development of lumbar degenerative disc disease or chronic sacroiliitis.  

However, since the final March 2013 Board decision, the Veteran submitted an internet article published by the University of Maryland Medical Center, which indicated that an injury to an intervertebral disc, to include a soft tissue injury, may eventually cause the development of degenerative disc disease of the spine.  

In light of the above evidence, the Board finds that new and material evidence which tends to substantiate the Veteran's claim of service connection for a low back disorder has been received in this case, and that claim is reopened.  See 38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App, 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).  


ORDER

New and material evidence with respect to the claim of service connection for a low back disorder has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted. 


REMAND

At the Veteran's September 2017 VA hip examination, he stated that he injured his right hip in service following two pedestrian motor vehicle accidents.  He reported he was hit by a jeep while stationed in Okinawa, and was hospitalized for three weeks.  Additionally, he reported he was again struck by a car while at Camp Pendleton while pushing a laundry cart, and was hospitalized for one week.  While the Veteran's service treatment records mention hip pain after being hit by a car in March 1963, the claims file does not currently contain any treatment records from the Veteran's reported hospitalizations in Okinawa and at Camp Pendleton.  Thus, a remand is necessary in order to attempt to obtain these hospitalization records.

As for the Veteran's low back claim, as noted above, the Veteran submitted an internet article published by the University of Maryland Medical Center, which indicated that an injury to an intervertebral disc, to include a soft tissue injury, may eventually cause the development of degenerative disc disease of the spine.  Thus, in light of this new evidence associated with the record, a remand is necessary in order to obtain an addendum to the February 2012 VA examiner's opinion regarding whether any of the Veteran's current low back disorders, to include lumbar degenerative disc disease, right sacroiliitis with degenerative disc disease, and L4 and L5 herniated nucleus pulposus, are related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all outstanding VA treatment records from the Dallas VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  

2.  After securing the necessary releases, attempt to obtain the outstanding treatment records from the Veteran's reported hospitalizations while stationed at Okinawa and Camp Pendleton.  This should include attempts to directly request the records from the hospitals or from any repositories that may have the records from the hospitals.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.  

3.  Obtain an opinion from a qualified examiner respecting whether any current low back disorder, to include lumbar degenerative disc disease, right sacroiliitis with degenerative disc disease, and L4 and L5 herniated nucleus pulposus, is related to military service.  An examination should be scheduled only if the examiner finds that such examination is necessary in order to answer the question posed.

The examiner should opine whether the Veteran's current low back disorders, to include lumbar degenerative disc disease, right sacroiliitis with degenerative disc disease, and L4 and L5 herniated nucleus pulposus, at least as likely as not (50 percent or greater probability) began in or are otherwise the result of his military service.

In answering this question, the examiner should specifically address the internet article from the University of Maryland Medical Center, which indicated that an injury to an intervertebral disc, to include a soft tissue injury, may eventually cause the development of degenerative disc disease of the spine.  

All opinions must be accompanied by an explanation.  

4.  Only if the development above results in additional records regarding the Veteran's hip injuries in service (to include records of the alleged hospitalizations) being associated with the record, or if the development above results in the Veteran being awarded entitlement to service connection for a spine disability, the AOJ should arrange for a VA examiner to provide an opinion regarding the Veteran's claimed hip disability.  An examination should be scheduled only if the examiner finds that an opinion cannot be provided without examination.

The examiner should opine whether the Veteran's right hip osteoarthritis/degenerative joint disease is at least as likely as not related to any injury during military service. 

If the right hip disability is not directly related to the Veteran's military service, the examiner should opine as to whether the right hip disability is (a) caused by; or (b) aggravated (i.e. worsened beyond the normal progression of that disease) by his low back disorders, to include lumbar degenerative disc disease, right sacroiliitis with degenerative disc disease, and L4 and L5 herniated nucleus pulposus.  

All opinions must be accompanied by an explanation.  

5.  Following any indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for low back and right hip disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


